Citation Nr: 1622235	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2008, the RO denied a claim for service connection for PTSD.  That claim was later granted, in an October 2008 rating decision, and an initial 30 percent rating was assigned, with an effective date for service connection of July 23, 2007.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  In October 2013, the RO granted the claim, to the extent that the Veteran's evaluation was increased to 50 percent as of October 26, 2012.  In February 2014, the Board granted the claim, to the extent that it assigned a 50 percent evaluation for the period from July 23, 2007 to May 23, 2008, a 70 percent evaluation for the period from May 24, 2008 to October 2, 2008, and a 50 percent evaluation as of October 3, 2008. 

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, while his case was pending at the Court, the VA's Office of General Counsel and Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision, to the extent that higher evaluations were not assigned.  In October 2014, the Court issued an Order vacating the February 2014 Board decision, to the extent that higher evaluations were not assigned.

This matter was remanded by the Board in April 2015 for additional development.

During the pendency of this appeal, a December 2015 RO decision increased the rating for the Veteran's PTSD to 70 percent as of July 23, 2007 for the complete period on appeal.  However, as the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

Throughout the entire appeal period, the Veteran's service-connected PTSD symptoms did not more nearly approximate the criteria for total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2007 and September 2013 correspondences.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2015 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran asserts that his service-connected PTSD is more disabling than compensated by the 70 percent disability rating currently assigned as of July 23, 2007.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders provides that a 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.1305, Diagnostic Code 9411 (2015). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

VA considers psychiatric disabilities based using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board a few years earlier.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A June 2007 VA treatment record shows that the Veteran reported anger issues and sleep problems.  The Veteran was noted to have some college education and IBM training.  He reported that he was a manager with IBM and forced to retire through a buyout.  He reported several part time jobs since then, and was working at a liquor store 18 to 28 hours per week.  The Veteran had been married for 30 years.  He reported having two children, one of which he had little contact with and the other lived with him while she was finishing school.  He reported putting holes in the wall with his fist when angry and has broken tables.  No suicidal behavior was reported and no domestic violence incidents noted.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  

A July 2008 VA treatment record shows that the Veteran reported low back and leg pain that was aggravated by his job at a liquor store.  The Veteran reported increased stress at home due to his daughter resigning from her job.  The Veteran reported that he was not getting along with the new commander at the American Legion where he worked 15 to 20 hours per week.  The examiner noted that the Veteran was well groomed, casual, and cooperative.  His mood was depressed.  His speech was noted as normal.  No hallucinations or delusions were present.  The Veteran was fully oriented to all spheres with an intact memory.

An October 2008 VA examination report shows that the Veteran reported to his examination with proper attire that was neat and appropriate.  His hygiene and grooming were good.  The Veteran was noted to be fully cooperative during the examination and he answered all questions appropriately.  He made good eye contact, his sensorium was intact, his speech was relevant, coherent, and productive.  The Veteran's thought processes were rational and goal directed.  No evidence was hallucination or delusion were noted.  Evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors were not noted.  He was oriented to all three spheres.  No memory or concentration issues were noted.  The examiner reported that the diagnosis of a chronic and moderate post-traumatic stress disorder was present.  The Veteran had nightmares 2 to 3 times per week.  The examiner noted mild to moderate social anxiety and hypervigilance.  The examiner reported that the Veteran had some mild episodic problems with memory and concentration.  No suicidal or homicidal ideations were reported nor was mania or psychosis present.  The examiner reported that the Veteran did not have any marked impairment regarding his basic competency for maintaining of daily living.  However, the examiner did note that the Veteran had moderate impairment of his social adjustment.  The examiner also reported that the Veteran was employed managing a banquet hall and reported that his PTSD symptoms had never caused a marked impairment with work functioning.  The Veteran was noted to be able to carry out work task and get along with co-workers.  

A February 2009 VA treatment record shows that the Veteran was assigned a GAF score of 65.  He reported working at the American Legion but was frustrated easily more than usual due to pressures at work.  

A June 2009 VA treatment record shows that the Veteran reported no suicidal or homicidal ideations.  He reported not sleeping better and getting five hours of sleep per night.  The Veteran was noted to have symptoms of hypervigilance, irritability, poor concentration, insomnia, and exaggerated startle response.  The Veteran reported working 10 to 15 hours per week at a liquor store.  The VA psychiatrist reported that the Veteran was alert and oriented to time, place, and person.  His mood was described as depressed.  His affect was noted as euthymic.  No psychomotor agitation or retardation was noted.  His speech was spontaneous, relevant, and coherent.  The Veteran's thought processes were linear and logical.  No evidence of hallucinations or delusions were noted.  The Veteran was assigned a GAF score of 61.

A January 2010 VA treatment record shows that the Veteran reported losing his temper more around the house.  The Veteran reported working more hours since last October.  He also reported not getting along with his daughter who lived with him.  The Veteran reported increased irritability but denied any suicidal or homicidal ideations.  He also reported sleeping difficulties.  He denied any problems at work.  The VA psychologist reported that the Veteran was alert and oriented to all three spheres.  The Veteran was noted to be cooperative, calm, and pleasant.  His affect was guarded.  Thought process was linear and logical.  He was assessed with PTSD and major depressive disorder.  

An October 2013 VA PTSD examination report shows that the Veteran was assigned a GAF score of 53.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he lived with his wife and daughter.  He reported a generally positive marital relationship that was disrupted at times due to symptoms of irritability and emotional constrictions.  The examiner reported that the Veteran collected a pension from IBM, social security income, and VA benefits.  The Veteran was noted to work in part time at a local liquor store.  The examiner reported that the Veteran showed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work like setting.  

A September 2015 VA PTSD examination report shows that the Veteran was diagnosed with PTSD.  The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood.  The Veteran reported that he still lived with his wife of 36 years and an adult daughter.  He described the marriage as stable and good.  He reported concerns with regards to his daughter who does not work or contribute around the house.  The Veteran reported limited social outlets and reported electing to stay close to home.  He did report having some friends that he contacted periodically.  The examiner noted that he Veteran was still fully retired and worked periodically at a liquor store until last year.  The Veteran reported receiving a pension from IBM, social security, and VA benefits.  The examiner noted PTSD symptoms consisting of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impair abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to work or work like settings, suicidal ideations, impaired impulse control, and an interment inability to perform activities of daily living.  

In reviewing the evidence of record, to include medical records and examination reports, the Board finds that an increased rating of 100 percent is not warranted for the Veteran's PTSD as of July 23, 2007.  The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total occupational and social impairment is shown.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptoms are severe and consist of the persistence of irritability, some suicidal ideations, and sleep impairments, he is not entitled to a 100 percent rating for his PTSD because total occupational and social impairment is not shown by the evidence of record.  The record indicates that he receives ongoing evaluation and therapy for relevant symptoms and medication.  Additionally, has been in a stable marriage with his wife for over 36 year, and maintains contact with friends.  Such in and of itself belies the notion of total social impairment.  Further, while now the Veteran is retired, there is no evidence to show that the Veteran has missed any days from work due to his PTSD symptoms nor did that Veteran ever reported that his disability has caused him an inability to maintain employment.  

The Board finds the symptoms associated with the Veteran's service-connected PTSD do not meet the criteria for the maximum 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  More importantly, as noted throughout the record, the Veteran is married and had been working until he voluntarily stopped working, which both indicate that he is not totally occupationally and socially impaired.  Therefore, the psychiatric symptoms shown do not support the assignment of a 100 percent schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of total occupational and social impairment, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question.  The Veteran has been assigned GAF scores of 53, 61, and 65, throughout the period on appeal.  According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores are reflective of symptoms consistent with the disability rating of 70 percent rating assigned during this period.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported and/or shown are not suggestive of total occupational and social impairment.  The Board also noted that there is no evidence of record to shows that he was forced to retire from IBM or stopped working at the liquor store due to his PTSD.

Therefore, the Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  In addition, the VA examiners and the Veteran have not reported the he could not maintain employment due to his PTSD.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


